Citation Nr: 1626173	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for a left ankle disability.

2. Entitlement to service connection for a skin disability, to include eczema.

3. Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board previously considered these issues and remanded the case in August 2014 and April 2015.


FINDINGS OF FACT

1. The claim of service connection for left ankle disability was denied in a May 2003 decision by the RO; no new and material evidence was received within one year of that decision or since that time.

2. The evidence does not show an independently diagnosed sleep disorder at present or at any time during the appeal period.

3. The weight of the evidence is against finding an in-service occurrence related to eczema shown in treatment records.


CONCLUSIONS OF LAW

1. The May 2003 RO denial of service connection for left ankle disability became final, and the criteria for reopening the claim have not been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  The criteria for service connection for a sleep disorder have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for a skin disability have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2008, prior to adjudication of her claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In October 2015, an additional letter explained the basis for the previous denial and necessary new and material evidence requirements for reopening the left ankle claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private records.  VA provided examinations for the left ankle in April 2003 and March 2013.  There is no indication or assertion that the examinations were inadequate.  The Agency of Original Jurisdiction (AOJ) scheduled the Veteran for examinations in May 2015, July 2015, and October 2015.  She did not attend.  The Veteran provided an appropriate reason for not attending the May 2015 examination in Lincoln, but she did not provide an adequate reason for failing to attend the other examinations.  The supplemental statement of the case specifically cited these failings as partial reasons for denial.  In March 2016, the Veteran's representative acknowledged the failure to report and also did not provide any reason.  Therefore, the AOJ satisfied the duty to assist the Veteran.  

Following the remand directives, the AOJ affirmed the Veteran's address, sent her additional notice, and scheduled her for VA examinations.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence
 
Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in May 2003 denying the Veteran's claim of service connection for left ankle disability.  The RO found no evidence showing an ankle disability at that time or a chronic injury or disease in service.  The Veteran was notified of her appellate rights but did not appeal the claim or provide new evidence concerning the ankle claim until more than one year after the decision.  Therefore, the May 2003 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The evidence of record at the time of the May 2003 denial included statements from the Veteran, treatment records, service records, and a VA examination.  The evidence showed no current left ankle disability; an x-ray report was negative for any ankle disability.  Service treatment records showed complaints of ankle pain and swollen ankle but did not provide a clinical diagnosis. 

Since the last denial, VA obtained new treatment records and provided a new examination.  Treatment records reflect occasional subjective complaints but do not show any current diagnosed left ankle disability or objective findings that could support such diagnosis.  The March 2013 examiner also did not diagnose a disability and found no abnormalities based on physical examination and imaging studies.  There is no other evidence of a currently diagnosed disability.  As such, new and material evidence has not been received, because the evidence continues to fail to show a current disability, which is necessary to substantiate the claim.  The Board has considered the evidence in light of the low threshold for finding new and material evidence, but the claim for service connection for a left ankle disability cannot be reopened at this time.  See Shade, 24 Vet. App. at 117; 38 C.F.R. § 3.156.

III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses but not to diagnose or determine the cause of complex disabilities of the skin or sleep process as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds her statements generally credible as they have been consistent and detailed.

Following a review of the evidence, the Board determines that the criteria for service connection for a sleep disorder have not been met. See 38 C.F.R. § 3.303.

The evidence does not show a sleep disorder diagnosis.  The Veteran reported sleep problems with falling and staying asleep, which she attributed to pain and not being able to get comfortable.  See April 2009 and November 2010 treatment.  In many situations, the Veteran reported these sleep problems during mental health evaluations.  The Board notes that the Veteran is service-connected for adjustment disorder and her sleep problems may be considered and rated as symptoms of her mental health disability.  However, the evidence does not show a separate sleep disorder.  As the Veteran did not appear for a VA examination, any potentially helpful evidence is not available, and the Board must decide the claim based on the current record.  See 38 C.F.R. § 3.655.  Service connection cannot be established when there is no present disability shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  Therefore, service connection for a sleep disorder is not established.  See id.

Similarly, based on the record, the Board finds that the criteria for service connection for a skin disability have not been met.  See 38 C.F.R. § 3.303.  

The weight of the evidence is against finding in-service skin problems that can be linked to current eczema.  The evidence shows a skin disability during the appeal period.  A March 2009 treatment record notes dry eczema on the forearms mainly.  During the March 2009 treatment, the Veteran reported having a couple of episodes during adolescence and more in the last few years since being in service and experiencing more stress.  Treatment records in March 2004 note multiple scabbed sores with light rash around the area.  February 2005 treatment records also show red blotches, or hives.  September 2004 and November 2005 records found normal skin with no rashes or lesions.

The Veteran did not appear for a VA examination, any potentially helpful evidence could not be collected, and the Board must decide the claim based on the current record.  See 38 C.F.R. § 3.655.  Service treatment records do not show an in-service diagnosis or complaint of a skin disability.  The August 2002 separation examination did not find a skin disability, and in her separation questionnaire, the Veteran also did not indicate skin problems.  The March 2009 report is unclear on whether the skin problems started in service and instead states that they resumed within a few years of the treatment, presumable meaning several years after the 2002 discharge.  As such, the Board finds service treatment records with no diagnosis or complaint highly probative.  The record does not evidence skin treatment or diagnoses prior to 2004.  A causal connection cannot be established and service connection for a skin disability must be denied.  See 38 C.F.R. § 3.303.    


ORDER

New and material evidence having not been received, the petition to reopen the claim for service connection for a left ankle disability is denied.

Service connection for sleep disorder is denied.

Service connection for a skin disability is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


